Order *1135unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting the cross motion of defendants Jennifer M. Hodnik and Andrew Luersen for summary judgment dismissing the complaint against them. Those defendants failed to meet their burden of establishing their entitlement to judgment as a matter of law by tendering sufficient evidence to eliminate any material issues of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562; Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404). That failure requires denial of their cross motion regardless of the sufficiency of plaintiff’s opposing papers (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; Cugini v System Lbr. Co., 111 AD2d 114, appeal dismissed 65 NY2d 1053). We therefore modify the order by denying the cross motion for summary judgment and reinstating the complaint against those defendants. We conclude, however, that the court properly granted the motion of defendant John M. Kulikowsky for summary judgment. We have reviewed plaintiff’s remaining contentions and conclude that they are without merit. (Appeal from Order of Supreme Court, Queens County, Price, J.—Summary Judgment.) Present—Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.